Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 3rd and 4th flat surfaces having at least two additional magnets as claimed in claims 8-13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The status of the parent application cited in paragraph [00001] needs to be updated to its current status.
Paragraph [00010] is objected to because the sentence does not end in a period.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberberg (2015/0113819) in view of Silberberg (2015/0096182).
The device as claimed is substantially disclosed by Silberberg (‘819) with a bubble level 14 comprising a level frame including: a 1st flat surface 20; a 2nd flat surface 18; a 3rd flat surface 22; a 4th flat surface 24; a 1st face 16a; a 2nd face 16; a horizontal bubble tube 34 fixed between the 1st and 2nd faces configured to indicate when the 1st and 2nd surfaces are horizontal and the 3rd and 4th surfaces are vertical; a vertical bubble tube 28 fixed between the 1st and 2nd faces and configured to indicate when the 1st and 2nd surfaces are vertical, and the 3rd and 4th surfaces are horizontal; a 45-degree bubble tube 30 fixed between the 1st and 2nd faces configured to indicate when the 1st, 2nd, 3rd, and 4th surfaces incline 45 or 135 degrees; a 30-degree bubble tube 32 fixed between 1st and 2nd faces and configured to indicate when the 1st and 2nd surfaces incline 30 degrees, and the 3rd and 4th surfaces incline 60 degrees; and a magnet 60 fixed to or in the 1st surface, but lacks a magnet fixed to or in each of the 2nd-4th surfaces.
Silberberg (‘182) teaches using a magnet 56, 54, 62, 64 fixed to or in each of 1st-4th surfaces to affix each of the measuring surfaces to a ferromagnetic surface.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a magnet fixed to or in each of the 2nd-4th surfaces of Silberberg (‘819) as taught by Silberberg (‘182) so each of the measuring surfaces can be affixed to a ferromagnetic surface.
With respect to claim 2 the combination of Silberberg (‘819) in view of Silberberg (‘182) disclose the 1st-4th surfaces are configured to rest against a ferromagnetic surface (as taught by Silberberg (‘182).
With respect to claim 3 the combination of Silberberg (‘819) in view of Silberberg (‘182) disclose the level frame is a cuboid (as disclosed by Silberberg (‘819)), the 1st face and the 2nd face define opposite sides of the cuboid, and the 1st, 2nd, 3rd, and 4th flat surfaces define a rectangular perimeter about the cuboid between the 1st face and the 2nd face.
With respect to claim 4 the combination of Silberberg (‘819) in view of Silberberg (‘182) disclose the cuboid is substantially solid (both disclose this), and the level frame further includes a plurality of apertures (both discloses this)extending through and between the 1st face and the 2nd face; and wherein each of the horizontal bubble tube, the vertical bubble tube, the 45-degree bubble tube, and the 30-degree bubble tube are positioned within one of the plurality of apertures.
With respect to claim 5 the combination of Silberberg (‘819) in view of Silberberg (‘182) disclose each of the horizontal bubble tube, the vertical bubble tube, the 45-degree bubble tube, and the 30-degree bubble tube are recessed between or flush with the 1st face and the 2nd face (both disclose this).
Claim(s) 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberberg (2015/0113819) in view of Silberberg (2015/0096182) as applied to claims 1-5 above, and further in view of Feliciano (7,281,335).
The device as claimed in claims 1-5 is disclosed by the combination of Silberberg (2015/0113819) in view of Silberberg (2015/0096182) as stated in the rejection recited above, but lacks each of the plurality of apertures being cylindrical, the specific sizes claimed, and each of the 1st-4th flat surfaces having at least two magnets.
With respect to claim 6 Feliciano teaches each of the plurality of apertures being cylindrical as a common shape used to view level vials.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make each of the plurality of apertures in the combination of Silberberg (‘819) in view of Silberberg (‘182) cylindrical as taught by Feliciano as being a common shape used to view level vials.  In addition, it has long been held that lacking some unexpected result, the size or shape of and object is not considered a patentably distinct feature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the apertures or the combination of Silberberg (‘819) in view of Silberberg (‘182) and Feliciano 3/4-inch or any other common size desired to view the level vials.
With respect to claim 7 the combination of Silberberg (‘819) in view of Silberberg (‘182) and Feliciano discloses a magnet is embedded within the level frame, flush with the 1st flat surface (Silberberg ‘819).
With respect to claim 8 the combination of Silberberg (‘819) in view of Silberberg (‘182) and Feliciano discloses the 1st-4th flat surfaces contain at least two additional magnets flush with a respective 1st-4th surface with Silberberg (‘182) teaching using multiple magnets spaced evenly along the 1st-4th flat surfaces (given the cuboid shape of Silberberg (‘819) there would be two magnets on the 3rd and 4th flat surfaces) to provide a uniform attachment force, and the set of magnets on the 1st flat surface is the1st flat-surface-magnet set, the set of magnets on the 2nd flat surface is the 2nd flat-surface-magnet set, the set of magnets on the 3rd flat surface is the 3rd flat-surface-magnet set, and the set of magnets on the 4th flat surface is the 4th flat-surface-magnet set.
With respect to claim 9 the combination of Silberberg (‘819) in view of Silberberg (‘182) and Feliciano discloses the cuboid has a 9-inch length measured between the 4th flat surface and the 3rd flat surface or any other desired length (see size argument with respect to claim 6).
With respect to claim 10 the combination of Silberberg (‘819) in view of Silberberg (‘182) and Feliciano discloses the cuboid has a 1 5/8-inch height measured between the 2nd flat surface and the 1st flat surface (see size argument with respect to claim 6).
With respect to claim 11 the combination of Silberberg (‘819) in view of Silberberg (‘182) and Feliciano discloses the cuboid has a 5/8-inch thickness measured between the 1st and the 2nd face (see size argument with respect to claim 6).
With respect to claim 12 the combination of Silberberg (‘819) in view of Silberberg (‘182) and Feliciano discloses a 5th magnet or magnet set fixed to the level frame and configured to magnetically couple the ferromagnetic surface to the 1st face 
as taught by Feliciano 30 to attach the front of the combination on a ferromagnetic surface.
With respect to claim 13 the combination of Silberberg (‘819) in view of Silberberg (‘182) and Feliciano discloses the magnets of the 1st flat-surface-magnet set, 2nd flat-surface-magnet set, 3rd flat-surface-magnet set, 4th flat-surface magnet set, and face-magnet set are cylindrical and have a 1/4-inch diameter (see size argument with respect to claim 6).
With respect to claims 14-16 the combination of Silberberg (‘819) in view of Silberberg (‘182) and Feliciano discloses a level frame (Silberberg ‘819) 14 and method of use including a 1st flat surface 20, the 1st flat surface being configured to rest against the ferromagnetic surface, the 1st flat surface defining a 1st surface inclination; a horizontal bubble tube 34 fixed to the level frame and configured to indicate when the 1st surface inclination is horizontal; a vertical bubble tube 28 fixed to the level frame and configured to indicate when the 1st surface inclination is vertical; a 45-degree bubble tube 30 fixed to the level frame and configured to indicate when the 1st surface inclination is 45 degrees; a 30-degree bubble tube 32 fixed to the level frame and configured to indicate when the 1st surface inclination is 30 degrees; and a 1st flat-surface magnet set 60 is embedded within the level frame, flush with the 1st flat surface, wherein the level frame is a cuboid 14 and further includes a 2nd flat surface 18, a 3rd flat surface 22, a 4th flat surface 24, a 1st face 16a, and a 2nd face 16, each configured to rest against the ferromagnetic surface (as taught by Silberberg ‘182), the 1st face and the 2nd face defining opposite sides of the cuboid and the 1st, 2nd, 3rd, and 4th flat surfaces defining a rectangular perimeter about the cuboid between the 1st and the 2nd faces, further comprising: a 2nd flat-surface magnet set disposed flush with the 2nd flat surface and configured to magnetically couple the ferromagnetic surface to the 2nd flat surface; a 3rd flat-surface magnet set disposed flush with the 3rd flat surface and configured to magnetically couple the ferromagnetic surface to the 3rd flat surface; a 4th flat-surface magnet set disposed flush with the 4th flat surface and configured to magnetically couple the ferromagnetic surface to the 4th flat surface; and a face magnet (taught by Feliciano) set disposed flush with the 1st face and configured to magnetically couple the ferromagnetic surface to the 1st face, wherein the cuboid is substantially solid, and the level frame further includes a plurality of apertures extending through and between the 1st face and the 2nd face; wherein each of the horizontal bubble tube, the vertical bubble tube, the 45- degree bubble tube, and the 30-degree bubble tube are positioned within one of the plurality of apertures; wherein each of the horizontal bubble tube, the vertical bubble tube, the 45- degree bubble tube, and the 30-degree bubble tube are recessed between or flush with the 3rd flat surface and the 4th flat surface; wherein some of the plurality of apertures are cylindrical and have a 3/4-inch diameter (size); wherein the cuboid has a 9-inch length (size) measured between the 4th flat surface and the 3rd flat surface; wherein the cuboid has a 1 5/8-inch height (size) measured between the 2nd flat surface and the 1st flat surface; wherein the cuboid has a 1 5/8-inch thickness (size) measured between the 1st face and the 2nd face; and wherein the magnets of the1st flat-surface-magnet set, the 2nd flat-surface- magnet set, the 3rd flat-surface-magnet set, the 4th flat-surface magnet set, and the face magnet set are all cylindrical and have a 1/4-inch diameter (size).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855